DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the ground(s) that according to 37 CFR 1.475(b), the claims are considered to have unity of invention.  This is not found persuasive because the “special technical feature” was not a contribution over the prior art.  See PCT Rule 13.1 and 13.2.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 3 is objected to because of the following informalities:  this appears to depend from claim 2 and not claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al (US 2012/0313997).
Regarding claims 1 and 4-5, Nakazawa teaches an ink (Abstract) which comprises a polymer particle which incorporates a diacetone acrylamide ([0068]) as a monomer which contains a carbonyl group as a binder (A) and adipic dihydrazide (Table 2, Example 1) as component B.  Example 1 contains an aqueous medium in which the other two components are dispersed.
Regarding claim 6-7, Nakazawa teaches that the aqueous medium contains a solvent such as 1,2 hexanediol (Table 2, example 1) which would inherently have the recited solubility parameter and the hydrogen bond term.
	Regarding claim 10, Nakazawa teaches that the ink is used in inkjet printing (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrin et al (US 2016/0002456).
	Regarding claims 1-5, Sherrin teaches an aqueous latex composition which incorporates a binder which is a core-shell polymer particle ([0012]).  The core incorporates a polymer such as diacetone acrylamide ([0020]) while the shell has acrylic polymer ([0012]).  The composition also incorporates adipic dihydrazide (Claim 5).  Sherrin also indicates that the composition has an aqueous medium (Claim 1).
	While Sherrin does not explicitly indicate that the latex composition is an ink, it is noted that it is considered a coating composition and/or paint composition ([0026]) and would be considered in the same family as ink compositions ([0003]).
	It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the latex composition of Sherrin as an ink.  One would have been motivated to do so in order to receive the expected benefit of having an ink composition with good durability, long open time and good flow and leveling ([0004]).
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al (US 2012/0262518).
Regarding claims 1 and 4-5, Naruse teaches an ink composition (Abstract) comprising a binder ([0028] having a carbonyl group ([0030]), a crosslinker such as adipic dihydrazide ([0041]) which reads on compound (B) and an aqueous medium (Abstract) in which the binder and compound (B) are dispersed.
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the teachings of Naruse to arrive at the presently claimed invention.  It would have been nothing more than using known compounds in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claims 6-7, Naruse teaches that the aqueous medium contains a solvent such as propylene glycol (1,2 propanediol) ([0069]).  It would inherently have the desired solubility parameter and hydrogen bond term.  
Regarding claim 8, Naruse teaches that the aqueous medium contains a solvent such as propylene glycol (1,2 propanediol) ([0069]) which is a wetting agent.  Naruse teaches that a combination of wetting agents can be used, including 1,3 butanediol ([0077]).
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al (US 2012/0313997) in view of Naruse et al (US 2012/0262518).
The discussion regarding Nakazawa in paragraph 5 above is incorporated here by reference.
Regarding claim 9, Nakazawa teaches that the polymeric binder is present in the amount from 0.1 to 20 % by mass ([0024]) and that the water-soluble organic solvent is present in the amount from 5 to 50 % by weight ([0041]).
However, Nakazawa fails to the amount of the adipic dihydrazide.
Naruse teaches an ink composition (Abstract) comprising a binder ([0028] having a carbonyl group ([0030]), a crosslinker such as adipic dihydrazide ([0041]) which reads on compound (B) and an aqueous medium (Abstract) in which the binder and compound (B) are dispersed.  It teaches that the amount of the hydrazine compound is 1 to 100 parts by weight per 100 parts by weight based on the polymer ([0043]).  Therefore, the amount of the hydrazine compound can be calculated to from 0.001 to 20 % by mass of the ink composition.
	It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use the hydrazine compound of Nakazawa in the amount as taught by Naruse.  One would have been motivated to do so in order to receive the expected benefit of having the right amount of crosslinking to provide high density images. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764